Per Curiam.
This case is controlled by Donis v. Board of Examiners in Podiatry, 207 Conn. 674, 542 A.2d 726 (1988). In Donis, the Supreme Court held that the department of health services was a party of record to the administrative proceeding and was therefore required to be cited and served as a defendant in the appeal. In this case, the only “service” upon the department of health services was personal service to a planning analyst. Moreover, that service was beyond the thirty day statutory period. This is improper service upon the department, who was a party of record within the meaning of General Statutes § 4-183 (b). The appeal provisions of General Statutes § 4-183 are jurisdictional in nature, and, if not complied with, render the appeal subject to dismissal. Donis v. Board of Examiners in Podiatry, supra, 683. The trial court did not err in granting the motion to dismiss the appeal.
There is no error.